Citation Nr: 1042042	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right hand disability 
secondary to the service-connected residuals of dislocation of 
the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from October 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 2010, the Veteran testified during 
a video conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.  This matter was before the Board in May 2010, at 
which time the Board remanded it for further development.  The 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the Board's remand orders 
are not substantially complied with, the Board itself errs in 
failing to insure compliance.  In such situations the Board must 
remand the matter for compliance with the previous order.  See 
Id.; see also Dyment v. West, 13 Vet. App. 141 (1999).

The Board remanded the Veteran's claim in May 2010 for further 
evidentiary development of the record.  In the remand the Board 
instructed the RO or AMC to schedule the Veteran for a VA 
neurological examination for the purpose of ascertaining the 
nature and etiology of any neurological disorder of the right 
hand.  In addition, after completion of the requested development 
the claim based on the entirety of the evidence the claim was to 
be readjudicated and if the benefit sought on appeal was not 
granted, the Veteran and his representative would be provided 
with a supplemental statement of the case (SSOC).

The record shows, however, that a VA neurological examination was 
requested by the AMC on June 2, 2010.  It appears that on June 3, 
2010 the examination was cancelled and the reason for the 
cancellation was indicated as "INCORRECT TEST ORDERED[.]"  Also 
noted on the "cancellation document" was that "There is still 
1 exam open on this request."  There is no indication in the 
record that the AMC reordered the VA neurological examination, 
and the claim was not readjudicated.  There has not been 
substantial compliance with the May 2010 remand directives.  See 
Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination for the purpose of 
ascertaining the nature and etiology of any 
neurological disorder of the right hand.  
The claims folder, including this REMAND and 
the May 2010 REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
review was accomplished.  The examination 
should include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  

For any right hand disability identified, 
the examiner should indicate whether it is 
at least as likely as not (i.e., probability 
of 50 percent or more), due to or aggravated 
beyond its normal progression by the 
service-connected residuals dislocation of 
the right shoulder disability.  If 
aggravated, what permanent, measurable 
degree of disability is due to the service-
connected right shoulder disability?  A 
detailed rationale should be provided for 
all opinions.

2.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


